DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Priority
Receipt is acknowledged of a 371 of international PCT application.

Response to Amendment
Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1, 4-5, 8, 12, 14-16 and 19-21, added new Claim 21 and cancelled Claims 2-3, 11 and 17-18. In the present response, the Applicant presented previous Claims 1, 4-10, 12-16 and 19-21. Accordingly, Claims 1, 4-10, 12-16 and 19-21 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 04/19/2022, with respect to rejection of Claims 1, 12 and 21 under 35 U.S.C. § 103 have been fully considered.
Application cannot be allowed, it is not in a condition for allowance.  
Following MPEP 2111 guidance, in a broadest reasonable interpretation consistent with specification cited EP3188230 to Oprins reasonably teaches or suggest the claimed inventive features of this Application.
Applicant reiterates his previous argument that Oprins does not disclose the nozzle [0091] being a part of Part 2 as illustrated in Fig 4.
Applicant refers to Fig 2 of Oprins and points out that; the Fig 2 clearly illustrates nozzles not being part of the “inlet/outlet assembly” as Oprins’s intension is to emphasize that his cooling system comprises the “nozzle assembly” depicted with sold black color and the “inlet/outlet assembly” depicted with lighter grayish color. 
Applicant further refers to the “solid line” between the Part 2 and the nozzle as illustrated in the Fig 4 of Oprins, and reasons that the Oprins’s intention with depiction of the “solid line” is to emphasize that the nozzle is not a part of Part 2, but rather as is shown in Fig 2, the nozzle is a part of Part 1. The Examiner respectfully disagrees.
Examiner in the Advisory Action dated 03/11/2022, provided ample amount of reasoning as why the Examiner concludes that the Oprins’s nozzle has to be a part of Part 2 as illustrated in Oprins Fig 4.
Oprins refers to Fig 2 as “a cross-section of a device according to an embodiment of present invention”, [0047].
Oprins also refers to Fig 4 as “an example of a single inlet jet cooling system, as can be used in embodiments of the present invention”, [0047].
Nowhere, does Oprins indicate or suggest that this two embodiments could have same structure, and the “solid line” between the Part 2 and the nozzle is just an illustration of the continuous cross sectional view of the Part 2 boundary lines across  both the inlet and the outlets as depicted in Fig 4. 
Furthermore, the nozzle boundary lines is not aligned with the boundary lines of Part 1, as both the top as well as the bottom surfaces of the nozzle are moved up with respect to the boundary lines of Part 1 and appear as attached to Part 2, suggesting that the nozzle not being a part of Part 1, as is clearly illustrated in Fig 4. 
Furthermore, Oprins [0074] clearly states that “the coolant feeding channel distributes to a plurality of inlet cooling channels which may be formed as matrix of orifices in the inlet plenum which creates impinging liquid jets on the dies surface”, one of an ordinary skilled in the art, could clearly interpret the above excerpt as inlet plenum having orifices impinging liquid on exposed surfaces of the dies. 
Accordingly, Examiner submits that following MPEP 2111, in a broadest reasonable interpretation consistent with the specification Oprins’s embodiment of Fig 4 teaches or suggest the limitations of Claims 1, 12 and 21 drawn to limitations of “the lid being removable and having a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor, the wall assembly and the lid being distinct and separate parts which together form the spray chamber” in Claim 1, “a spray chamber comprising a wall assembly and a lid, which are distinct and separate parts which together define the spray chamber for mounting directly on an exposed cooling surface of the computer processor and enclosing the exposed cooling surface of the computer processor” in Claim 12 and “sealably mounting a lid, distinct and separate from the wall assembly, for covering the top opening of the wall assembly, the lid being removable and having a nozzle; and - with the nozzle, spraying coolant that impinges on the exposed cooling surface of the computer processor” in Claim 21, as cited in rejections of Claims 1, 12 and 21 below.
Applicant further reiterates his previous argument that Oprins apparatus discloses a “jet impingement” cooling system which is a different technology as a “spray impingement” cooling technology. 
Applicant refutes the Merriam Webster definitions for “jet” and “spray” and states that Merriam Webster is not a suitable resource for scientific definitions.
Applicant provides scientific references defining spray as one type of two-phase flow which involves a liquid as the dispersed or discrete phase in the form of droplets or ligaments and a gas as the continuous phase. Accordingly, “jet” being a “free-surface liquid jet impinging on a flat surface”, and “spray” being a “atomized liquid droplets less than 500 µm in diameter on a flat surface”.
Applicant concludes that the definitions of the “spray” does not include references to a “jet”, and a person skilled in the art notices the definitions provided above that an emphasis on the fact that “spray” being a two-phase flow and “jet” being a continuous single-phase flow. The Examiner respectfully disagrees.
Examiner in the Advisory Action dated 03/11/2022, provided reasonings as why the Examiner concludes that “spray” and “jet” impingement could be very similar. 
The liquid flow being a “continuous stream” or a “broken stream” depends on the pressure provided by the driving pump and the size of the orifice forming the impingement. Oprins does not specifically emphasizes weather or not his cooling system impingement stream is a “continuous flow” or a “broken stream”, neither does Oprins emphasizes on pump pressure or the orifices to be sized to form a “continuous flow”.
Furthermore, Oprins in several passages [0031], [0074], etc., refers to a “showerhead” forming the impingement flow, a person skilled in the art could interpret a shower from a showerhead being a “broken stream” of liquid.
According, Examiner submits that following MPEP 2111, in a broadest reason interpretation Oprins’s impingement cooling system teaches or suggest the limitations of Claims 1, 12 and 21 drawn to limitation of “a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor” in Claim1, “the spray chamber is adapted for spraying coolant on the exposed cooling surface of the computer processor” in Claim 12 and “the nozzle, spraying coolant that impinges on the exposed cooling surface of the computer processor” in Claim 21, as cited in rejections of Claims 1, 12 and 21 below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 4-6, 8-9 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Oprins et al (EP3188230A1) in view of Matte et al (US 2017/0245394).
Regarding Claim 1, Oprins (In Figs 4-5) discloses a spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) for cooling a computer processor (3D/single chip), (¶ 13, II. 1-2) on a circuit board (PCB), (Fig 4), the spray chamber comprising:  
- a wall assembly (Part 1), (Fig 4) for sealable mounting directly on an exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3), (Fig 4) of the computer processor (3D/single chip) defining an enclosure (enclosure accommodating inlet/outlets), (Fig 4) having a top and a bottom opening (Fig 4) which opens on the exposed cooling surface (exposed cooling surface of 3D/single chip) of the computer processor (3D/single chip), (Fig 4), the wall assembly having a board fastening system (bolts fastening Part 1 to PCB) adapted to removably fasten to the circuit board (PCB), (Fig 4), and 
- a lid (Part 2), (Fig 4) for covering the top opening of the wall assembly (Part 1) in a sealable manner (¶ 35, II. 1-2), (¶ 38, II. 1-3) the lid being removable and having a nozzle (nozzle, ¶ 91, II. 3-4) which sprays coolant (liquid coolant, ¶ 81, II. 1-5) that impinges (impinging, ¶ 31, II. 1-2) on the exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3), (Fig 4) of the computer processor (3D/single chip) the wall assembly (Part 1) and the lid (Part 2), (Fig 4) being distinct and separate parts which together form the spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) and to form a hermetic seal between the spray chamber (cavity, ¶ 81, II. 1-4) and the exposed cooling surface (¶ 35, II. 1-2), (¶ 38, II. 1-3) of the computer processor (3D/single chip), (Fig 4).
However Oprins does not disclose wherein the board fastening system comprises mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board.
Instead Matte (In Fig 1) wherein the board fastening system (110) comprises mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting mechanism of the circuit board (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte with a board fastening with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
Regarding Claim 4, Oprins in view of Matte discloses the limitations of claim 1, however Oprins as modified does not disclose wherein the heatsink mounting mechanism comprises a standardized screw hole pattern which is a part of an Independent Loading Mechanism thereby the mounting arms are compatible with the ILM.
Instead Matte (In Fig 1) further teaches wherein the heatsink mounting mechanism (110) comprises a standardized screw hole pattern (slots in mounting means 110) which is a part of an Independent Loading Mechanism (ILM) (Fig 1) thereby the mounting arms are compatible with the ILM (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte with the heatsink mounting mechanism comprising a standard screw hole pattern being a part of an independent loading mechanism and compatible with the ILM to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
Regarding Claim 5, Oprins in view of Matte discloses the limitations of claim 4, however Matte (In Fig 1) further teaches wherein the circuit board (circuit board, ¶ 50, II. 22-24) comprises a central processing unit socket (socket, ¶ 41, II. 11-19) that comprises the ILM (Fig 1).
Regarding Claim 6, Oprins in view of Matte discloses the limitation of claim 1, however Oprins (In Fig 4) further discloses wherein the spray chamber (cavity, ¶ 81, II. 1-4) further comprising a lid fastening system (bolts fastening Part 1 to Part 2 and PCB together), (Fig 4) adapted to fasten and to form a hermetic seal (¶ 35, II. 1-2), (¶ 38, II. 1-3) between the wall assembly (Part 1) and the lid (Part 2), (Fig 4).
Regarding Claim 8, Oprins in view of Matte discloses the limitation of claim 1, however Oprins (In Fig 4) further discloses wherein the spray chamber (cavity, ¶ 81, II. 1-4) further comprising an inlet (inlet), (Fig 4) adapted to receive the coolant (chilled water), (Fig 4) and a chamber outlet (outlet), (Fig 4) adapted to allow outflow of the coolant (water) from the spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4).
Regarding Claim 9, Oprins in view of Matte discloses the limitation of claim 8, however Oprins (In Fig 4) further discloses wherein the inlet (inlet), (Fig 4) and the outlet (outlet) are located in the lid (Part 1), (Fig 4).
Regarding Claim 10, Oprins in view of Matte discloses the limitation of claim 9, however Oprins (In Fig 4) further disclose wherein the outlet (outlets), (Fig 4) is located in the wall assembly (Part 1), (Fig 4).
Regarding Claim 21, Oprins (In Fig 4) discloses a method for cooling a computer processor (3D/single chip), (¶ 13, II. 1-2) on a circuit board (PCB), (Fig 4), the method comprising:
- sealably mounting (¶ 35, II. 1-2), (¶ 38, II. 1-3)  a wall assembly (Part 1), (Fig 4) with a board fastening system (bolts fastening Part 1 to Part 2 and PCB together), (Fig 4) directly on an exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3) of the computer processor (3D/single chip), (Fig 4), defining an enclosure (enclosure accommodating inlet/outlets), (Fig 4) having a top opening and a bottom opening (Fig 4) which opens on the exposed cooling surface of the computer processor (exposed cooling surface of 3D/single chip); and the board fastening system (bolts fastening Part 1 to Part 2 and PCB together), (Fig 4) being adapted to removably fasten to the circuit board (PCB), (Fig 4) and to form a hermetic seal (¶ 35, II. 1-2), (¶ 38, II. 1-3) between the enclosure (enclosure accommodating inlet/outlets), (Fig 4) and the exposed cooling surface of the computer processor (3D/single chip), (Fig 4).
- sealably (¶ 35, II. 1-2), (¶ 38, II. 1-3) mounting a lid (Part 1), (Fig 4), distinct and separate from the wall assembly (Part 2), (Fig 4), for covering the top opening of the wall assembly (Part 2), (Fig 4), the lid (Part 1) being removable and having a nozzle (nozzle, ¶ 91, II. 3-4), (Fig 4); and
 - with the nozzle (nozzle, ¶ 91, II. 3-4), spraying coolant (liquid coolant, ¶ 81, II. 1-5) that impinges (impinging, ¶ 31, II. 1-2) on the exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3) of the computer processor (3D/single chip), (Fig 4).
However Oprins does not disclose wherein the board fastening system comprising mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board.
Instead Matte (In Figs 2-4) teaches wherein the board fastening system (110, ¶ 50, II. 22-24) comprising mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting mechanism of the circuit board (circuit board, ¶ 50, II. 22-24), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Oprins Fig 4 in view Matte and further in view of Oprins Fig 2.

Regarding Claim 7, Oprins in view of Matte discloses the limitation of claim 1, however Oprins (In Fig 4) does not discloses wherein the nozzle comprises more than one nozzle arranged according to an array pattern.
Instead Oprins (in Fig 2) teaches wherein the nozzle (nozzles impinging liquid coolant on exposed surface of hot die) comprises more than one nozzle arranged according to an array pattern (¶ 64, II. 1-17), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins Fig 4 with Fig 2 with the nozzle comprising more than one nozzle arranged according to an array pattern to benefit from avoiding caloric thermal resistance by substantially all liquid impinging perpendicular to the cooling surface of the chip having same inlet temperature (Oprins, ¶ 65, II. 1-6).
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Oprins in view Matte and further in view of Hou (2016/0037680).
Regarding Claim 12, Oprins (In Fig 4) discloses 
- a spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) comprising a wall assembly (Part 1) and a lid (Part 2), (Fig 4), which are distinct and separate parts (Fig 4) which together define the spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) for mounting directly on an exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3), (Fig 4) of the computer processor (3D/single chip) and enclosing the exposed cooling surface (cooling surface of 3D/single chip), (Fig 4) of the computer processor (3D/single chip), the wall assembly (Part 1), (Fig 4) having a board fastening system (bolts fastening Part 1 to PCB), (Fig 4) adapted to removably fasten to the circuit board (PCB), (Fig 4) and to form a hermetic seal (¶ 35, II. 1-2), (¶ 38, II. 1-3) between the spray chamber (cavity, ¶ 81, II. 1-4) and the exposed cooling surface of the computer processor (3D/single chip), (Fig 4) and wherein the spray chamber (cavity, ¶ 81, II. 1-4) is adapted for spraying coolant (liquid coolant, ¶ 81, II. 1-5) on the exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3) of the computer processor (3D/single chip), (Fig 4).
However Oprins does not disclose the board fastening system comprising mounting arms that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board.
Instead Matte (In Fig 1) teaches wherein the board fastening system (110) comprising mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
However Oprins as modified does not disclose;
- a pump for pumping a coolant; 
- a heat rejection unit where the coolant can release heat;
- coolant - circulation assembly for transporting the coolant through the pump, the spray chamber and the heat rejection unit.
Instead Hou (In Figs 1A-1C) teaches; 
- a pump (113) for pumping a coolant (coolant, ¶ 24, II. 1-6); 
- a heat rejection unit (114) where the coolant can release heat (¶ 24, II. 6-9);
- coolant - circulation assembly (116/117/118) for transporting the coolant (coolant, ¶ 24, II. 1-6) through the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte and further with Hou with a pump for pumping coolant and a heat rejection unit for transporting the coolant through the pump, the spray chamber and the heat rejection unit to benefit from dissipating heat generated by high power chip, especially having a heat flux of 350 W/cm² (Hou, ¶ 3, II. 1-6).
Regarding Claim 13, Oprins in view Matte and further in view of Hou discloses the limitations of claim 12, however Hou (In Figs 1A-1C) further teaches wherein the coolant-circulation assembly (116/117/118), the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114) form a closed-loop (Figs 1A-1C) for transporting the coolant (coolant, ¶ 24, II. 1-6).
Claims 14-16, 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Oprins in view of Matte further in view of Hou and further in view Cheng (2012/0026745).
Regarding Claim 14, Oprins in view of Matte and further in view of Hou discloses the limitations of claim 13, however Oprins as modified does not disclose where the cooling system further comprising a reservoir for holding the coolant, the reservoir being integrated in the closed-loop.
Instead Cheng (In Fig 6) teaches where the cooling system (2) further comprising a reservoir (61) for holding coolant (vapor coolant, ¶ 40, II. 6-9), the reservoir being integrated in the closed-loop (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte further with Hou and further with Cheng with a reservoir integrated in the closed loop to benefit from yielding higher condensing efficiency (Cheng, ¶ 40, II. 10-14).
Regarding Claim 15, Oprins in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 14, however Oprins (In Fig 4) further discloses * wherein the spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) comprises: 
- the wall assembly (Part 1), (Fig 4) for sealable mounting (¶ 35, II. 1-2), (¶ 38, II. 1-3) on an exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3), (Fig 4) of the computer processor (3D/single chip) defining an enclosure (enclosure accommodating inlet/outlets), (Fig 4) having a top opening and a bottom opening (Fig 4) which opens on the exposed cooling surface (exposed cooling surface of 3D/single chip) of the computer processor (3D/single chip), (Fig 4); and 
- the lid (Part 2), (Fig 4) for covering the top opening of the wall assembly (Part 1) in a sealable manner (¶ 35, II. 1-2), (¶ 38, II. 1-3), the lid (Part 2) being removable (Fig 4) and having a nozzle (nozzle, ¶ 91, II. 3-4), (Fig 4) which sprays the coolant (liquid coolant, ¶ 81, II. 1-5) that impinges (impinging, ¶ 31, II. 1-2) on the exposed cooling surface (exposed cooling surface of 3D/single chip) of the computer processor (3D/single chip), (Fig 4).
Regarding Claim 16, Oprins in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 15, however Hou (In Figs 1A-1C) further teaches wherein the lid (107) further comprises a lid reservoir (112) where the coolant is accumulated and pressurized by the pump (113, ¶ 27, II. 6-8).
Regarding Claim 19, Oprins in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 15, however Matte (In Fig 1) further teaches wherein the heatsink mounting mechanism (110) comprises a standardized screw hole pattern (slots in mounting means 110) which is a part of the Independent Loading Mechanism (ILM) thereby (Fig 1) the mounting arms are compatible with the ILM (Fig 1).
Regarding Claim 20, Oprins in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 19, however Matte (In Fig 1) further teaches wherein the circuit board (circuit board, ¶ 50, II. 22-24) comprises a central processing unit socket (socket, ¶ 41, II. 11-19) that comprises the ILM (Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835